 

Exhibit 10.1

 

E-Z-EM, Inc.


Annual Incentive Plan

   

Plan Document for Participants

Effective June 2001
Amended March 2007




-42-

--------------------------------------------------------------------------------




AIP Plan Document

Highlights

E-Z-EM, Inc. (“EZEM” or “Company”) has created this Annual Incentive Plan (“AIP”
or “Plan”) to reward you for your contributions to the success of the Company
through individual and corporate performance. The AIP is an incentive form of
compensation designed to better align your interests with those of the Company
and its stockholders. The Company believes that growth and profitability will
help contribute to increased shareholder value and the Plan provides you with an
opportunity to receive a bonus award / annual incentive (“bonus”) on an annual
basis depending upon the achievement of pre-determined corporate and individual
performance criteria. As a participant in the AIP, you play an important role in
helping to achieve EZEM’s goals and its future success.

The AIP is designed to meet the following objectives:

 

• Focus EZEM’s leaders on critical objectives – corporate, business area and
individual results     • Strengthen the link between pay and overall performance
    • Offer competitive, market-based annual incentive targets and opportunities
    • Encourage and reward behavior that reflects EZEM’s competencies (e.g.,
teamwork and collaboration, accountability for results)     • Provide
significant rewards for exceptional performance and no or little recognition for
substantial underachievement

 

This AIP Plan Document provides you with detailed information about the Plan,
including:

 

• How the AIP works     • How performance goals are established     • How
performance is measured     • How bonuses are calculated

 

For additional information on the AIP, refer to the Total Rewards / Incentive
Plan section in your Employee Performance & Total Rewards Training and Resource
Guide.




-43-

--------------------------------------------------------------------------------




AIP Plan Document

Overview

As a participant in the AIP, you are eligible to receive a bonus based on EZEM’s
performance and your overall performance during each fiscal year. Your bonus
opportunity is expressed as an annual incentive target and range, stated as a
percentage of your actual base salary.

As an overview, the AIP includes the following features:

 

• Each AIP year begins on the first day of EZEM’s fiscal year.     • The Plan
consists of two performance components, corporate and individual, and are
weighted differently depending upon your position in the Company.     • At the
beginning of each fiscal year, corporate financial performance objectives are
established by the Company’s Board of Directors (“Board”) or the Compensation
Committee of the Board (“Committee”). You and your manager will also establish a
performance plan detailing your individual performance goals which include
results-based objectives and competency objectives for the year.     • At the
end of the fiscal year, the Company’s performance is compared to the corporate
goals and the percent of incentive target achieved is determined for the
corporate component of your bonus opportunity.     • Additionally, at the end of
the fiscal year, your overall performance, including individual goals, are
assessed and the percent of incentive target achieved is determined for the
individual component of your bonus opportunity.     • In general, AIP bonuses
are earned based upon the performance evaluations made at the end of each fiscal
year and your continuing satisfactory employment through the date of payment,
which occurs in August following the completion of each fiscal year.

 

Bonus Opportunity

At the beginning of each fiscal year, eligible participants are invited to
participate for the new fiscal year and the incentive opportunity established
for their incentive band. Bonus opportunities are stated as an annual incentive
target, threshold, and range based on a percentage of your base salary.

The incentive threshold indicates the percentage of your base salary that you
are eligible to receive as an AIP bonus for the minimum level of acceptable
performance. The threshold is the point below which no AIP bonus is earned for
the performance component.




-44-

--------------------------------------------------------------------------------




AIP Plan Document

The incentive range indicates the minimum and maximum AIP bonus percentages that
you can receive, depending on the attained performance levels. At the beginning
of each fiscal year, the Company will provide you with the minimum threshold
level of achievement as well as the potential minimum and maximum payout level
and corresponding payout curves.

Under the AIP, the incentive ranges and assignment of EZEM’s job positions to
the incentive bands are based on competitive market practices and the
determination of management and the Committee.

The actual value of your bonus will depend on actual performance levels achieved
during the fiscal year, referred to as the “% of Incentive Target Achieved.” 
This percentage is calculated for both the corporate and individual performance
components.

More Details about Performance Criteria, Minimum and Maximum Payouts,
Limitations and Payout Curves

At the start of each fiscal year, the Company will provide you with the specific
details about the AIP for the upcoming fiscal year, including the corporate
(financial) performance objectives, a copy of your individual performance
objectives (Performance Plan), the minimum threshold amounts, if any, minimum
and maximum payouts and any limitations, and payout curves for each component.

Components of Performance:

Corporate Objectives & Individual Performance

Your annual incentive opportunity is comprised of two components:

 

• Corporate Performance     • Individual Overall Performance    

At the beginning of each fiscal year, corporate performance objectives are
established by the Board or the Committee relative to key financial performance
measures. These measures and corresponding objectives are used as the basis for
measuring the Company’s degree of success at fiscal year-end. Although the
measures may vary from year to year, generally the corporate objectives will
include operating profit and net sales results as compared to budget or the
results from the prior year, or both.




-45-

--------------------------------------------------------------------------------




AIP Plan Document

For the individual component, your Performance Plan serves as the mechanism to
capture key individual results-based objectives (RBOs), competency objectives
(COs) and an assessment of overall performance. The individual goals are
generally tailored to relate to matters within each person’s specific department
or area of responsibility.

The following chart summarizes the performance components under the AIP:

 

Performance
Component

  Definition   Performance Measures

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

          Corporate   EZEM   Financial Objectives –         May include
operating profit         and net sales           Individual  [image001.jpg]
Business area financial   Financial Objectives tailored   RBOs (for applicable  
for very specific goals such as   Leaders)   individual business unit net sales
      or product line net sales       Overall Non-financial RBOs that    
Performance reflect overall Company   “SMART” RBOs   or specific business area  
    objectives    Position description and         expectations              
Competencies   EZEM’s competencies and COs 

 

At the end of each fiscal year, actual performance results are measured against
the established performance corporate and individual objectives and
expectations. The allocation of AIP bonuses is determined by: (1) the extent to
which the corporate performance objectives are achieved and individual
performance levels are attained, and (2) the weights assigned to the corporate
and individual components. Entitlement to a bonus payment, however, is also
dependent upon continuing satisfactory employment through payment date, which is
usually in the month of August following the end of the fiscal year.

The component weights vary by incentive band and are based on degree of control,
organizational level, scope of responsibility and business area.




-46-

--------------------------------------------------------------------------------




AIP Plan Document

Specifically: 

 

    Weight by Incentive Component      

--------------------------------------------------------------------------------

          Incentive Band   Corporate
Performance
  Individual Overall
Performance  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

              Senior Executive Band -   75%   25%   CEO & Sr. Vice President    
                  Executive Band -   75%   25%   Vice President                
      Leadership I   60%   40%               Leadership II   60%   40%          
    Leadership III   50%   50%               Leadership IV   25%   75%  

 

Corporate Component – More Details

A portion of your AIP bonus is based on EZEM’s performance. At the beginning of
each fiscal year financial objectives are established and generally include, but
are not limited to, operating profit and net sales targets. The Company will
establish a range of acceptable financial performance results for each target
(the “payout curve”). Each payout curve will include the target for the year and
the minimum and maximum incentive levels for that particular component, as well
as a threshold amount below which no AIP bonus will be paid.

The percentage of weighting for specific financial objectives (e.g., operating
profit and net sales) may vary by incentive bands and/or individual.

Following the end of each fiscal year, the actual financial results for each
target are compared to the appropriate payout curve to determine the amount of
payment, if any, related to the corporate component of the AIP.

Individual Performance Component – More Details

A portion of your bonus is based on your individual performance objectives and
your overall performance for each fiscal year. Your manager will document your
performance at the end of each fiscal year based on their assessment of your




-47-

--------------------------------------------------------------------------------




AIP Plan Document

specific performance compared to your individual objectives (RBOs). In
considering your overall performance for the year, your manager will evaluate
whether you have met all your RBOs, demonstrated corporate competencies in the
achievement of results, provided strong contributions during the year, and
accomplished your day-to-day responsibilities.

Each year managers are provided with specific individual performance criteria as
guidance in determining the individual component under the AIP. These
recommendations are then reviewed by EZEM’s President and CEO and, for the
Company’s Officers, by the Committee.

AIP Bonus Restrictions

The AIP has a “safety net” that prevents EZEM from paying out bonuses if
specific performance levels are not achieved:

Corporate Performance: The maximum global payout of all the incentive plans
shall be equal to a percentage of the Company’s operating profit (operating
profit defined as before the cost of the bonus program is deducted) as
determined by the Committee. In the event the payout to all participants would
exceed the annual percentage limitation of the Company’s operating profit, all
bonus payments will be reduced pro-rata so as not to exceed the annual
percentage limitation.

Individual Performance:  No bonuses are paid if an individual is placed on a
Performance Enhancement Plan, regardless of corporate performance outcomes.

In addition to the limitations set forth above, the Company may establish new
entitlement limitations or restrictions, including modifying minimum thresholds
for bonus payout or limiting maximum payout and may modify existing
restrictions.

Frequently Asked Questions:

Who may participate in the Plan? EZEM Officers, Senior Directors, Directors,
Senior Managers, Managers, and those with similar positions, as well as certain
other key employees are eligible to participate in the AIP.

When are new hires eligible to participate in the AIP? Most new hires are
immediately eligible to participate, with bonuses prorated to reflect the period
of employment during the fiscal year. However, new employees who start in the
last quarter of the Company’s fiscal year will wait until the new fiscal year to
participate. The Committee may, in its sole discretion, determine who shall be
eligible to participate in the AIP and may establish such criteria as it deems
fit for each fiscal year.




-48-

--------------------------------------------------------------------------------




AIP Plan Document

When do I receive the corporate and individual performance criteria for a fiscal
year?  On or about the start of each fiscal year, you will be provided with the
corporate (financial) objectives for such fiscal year. Additionally, you and
your manager will prepare and complete your individual objectives on a
Performance Plan.

How do I know about my percentage targets, minimum and maximum payout,
corresponding payout curves and any limitations?  On or about the start of each
fiscal year, you shall be provided with the percentage targets (minimum, target
and maximum) and the payout curve for each performance component and any
limitations.

Do I receive my bonus if I leave EZEM?  Generally, entitlement to your bonus
requires both meeting the performance targets and satisfactorily continuing in
EZEM’s employ through the time that bonuses are paid, usually in August
immediately following the end of the fiscal year. Further explanation appears
immediately below.

Voluntary Separation : Employees who voluntarily leave EZEM before any bonuses
are paid out have not earned a bonus and therefore will not be entitled to
receive a bonus payment.

Involuntary Separation without Cause:  Employees with continuity of service
greater than six months whose employment is terminated without cause will be
entitled to a pro-rata portion of the bonus (depending upon date of termination)
to which he or she would have been entitled, had the employee remained employed
throughout the full fiscal year. Such a pro-rated bonus, if any, may be paid at
such time as other employees receive their AIP bonuses.

Length of Service:  Employees who leave the Company with less than or equal to
six months continuity of service at the time of payment shall not earn any bonus
and therefore will not be entitled to receive a bonus payment.

Involuntary Separation for Cause:  Employees whose employment is terminated for
cause will not earn any bonus and therefore will not be entitled to receive a
bonus payment.

For this purpose, ‘cause’ shall mean, and include without limitation: a
separation from employment as the result of an Employee’s breach of trust,
insubordination, failure to perform assigned duties or to follow any lawful
instructions, dishonesty, fraud, breach of duty or loyalty, breach of any
confidentiality or other agreement between the Company and the Employee, gross
mismanagement, deliberate and premeditated acts against the interests of the
Company, gross negligence, professional misconduct, willful misconduct, criminal
activity, gross misconduct (as defined in the Company’s Employee Handbook and/or
an employee’s employment contract), conduct involving moral turpitude or a
material breach of a written Company or Subsidiary policy, including without
limitation the Company’s Code of Business Conduct and Ethics in effect from time
to time, or any other reason judged by the Company in good faith to be
unacceptable behavior.




-49-

--------------------------------------------------------------------------------




AIP Plan Document

When are AIP Bonuses Paid?  Bonuses are generally paid during August of the
following fiscal year.

Is my base salary used to calculate my bonus? For bonus calculation purposes,
your actual base earnings for the fiscal year are used, rather than your actual
base salary on any given date. This approach takes into account different base
salary levels that may apply during any given fiscal year and unpaid leaves of
absence, during which a participant is not eligible for an incentive.

Who do I call if I have questions about the AIP?  If you have questions after
you have read this Plan Document, you may contact your manager or the Vice
President - Global Human Resources.

Administration of the Plan

The AIP shall be administered by the Committee, which shall have full power and
discretionary authority to interpret the AIP, to construe any doubtful or
disputed terms, to amend or modify the Plan as it deems appropriate, to
determine the amount of benefits payable to an employee under the AIP, to
prescribe, amend and rescind any rules, forms and procedures as it deems
necessary or appropriate for the proper administration of the AIP, to make any
other determinations, including factual determinations, and to take any other
such actions as it deems necessary or advisable in carrying out its duties under
the AIP.

Miscellaneous

This AIP Plan Document describes the provisions of the E-Z-EM, Inc. Annual
Incentive Plan. EZEM reserves the full right to amend, suspend or terminate the
AIP at any time, for any reason or no reason. Enrollment in this AIP is not a
guarantee of employment and employment with EZEM is not a guarantee of continued
participation in this AIP.

Enrollment in the AIP is not a guarantee that a bonus will be paid. Actual
bonuses, if any, will be determined based on the performance of EZEM and
individual employees.




-50-

--------------------------------------------------------------------------------